DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 01/24/2022 to the Office Action mailed on 10/04/2021 is acknowledged.
Claim Status
Claims 38, 39, 42, 43, 45-55, and 57-61 are pending. 
Claims 1-37 were previously canceled and claims 40, 41, 44, and 56 are canceled.
Claims 38, 39 and 46 are currently amended.
Claims 57-61 are newly added. 
Claims 38, 39, 42, 43, 45-55, and 57-61 have been examined.
Claims 38, 39, 42, 43, 45-55, and 57-61 are allowed.

Priority
	Priority to CON PCT/EP2019/053722 filed on 02/14/2019, which claims priority to German patent application 10 2018 103 314.1 filed on 02/14/2018 is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/10/2021 and 12/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Withdrawn Rejections - 35 USC § 103
Response to Applicant’s Arguments
	The rejection of claims 40, 41, 44, and 56 under 35 U.S.C. 103 as being unpatentable over Woodsman (How to Prevent Weeds from Growing in Driveway Cracks, Published 11/14/2017) in view of Smith (US Patent 7402623 B1, Published 07/22/2008) and Kucharski et al. (US Patent 8182604 B2, Published 05/22/2012) is moot since the claims are canceled. 
The rejection of claims 38, 39, 42, 43, and 45-55 under 35 U.S.C. 103 as being unpatentable over Woodsman (How to Prevent Weeds from Growing in Driveway Cracks, Published 11/14/2017) in view of Smith (US Patent 7402623 B1, Published 07/22/2008) and Kucharski et al. (US Patent 8182604 B2, Published 05/22/2012) is withdrawn in view of the amendments to the claims and the Affidavit filed on 01/24/2022.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant provided data that shows that the addition of the instantly claimed additives synergistically improves the biocements ability to prevent or reduce plant growth when applied to a substrate. The prior art does not teach or suggest that addition of any of the listed additives would have improved impact on plant control. For the foregoing reasons claims 38, 39, 42, 43, 45-55, and 57-61 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617